           Case 2:20-cv-00230-JCM-VCF Document 23 Filed 07/20/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      KIAYNA FORD,
4
                           Plaintiff,
5                                                        2:20-cv-00230-JCM-VCF
      vs.                                                ORDER
6     WAL-MART STORES, INC.; DOES 1 through
      100; and ROE CORPORATIONS 101 through
7
      200, inclusive,
8                          Defendant.
9           Before the Court is the Notice of Settlement (ECF NO. 22).
10          Accordingly,
11          IT IS HEREBY ORDERED that the settlement conference scheduled for August 10, 2021, is
12   VACATED.
13          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
14   dismissal on or before September 20, 2021.
15          DATED this 20th day of July, 2021.
16                                                             _________________________
                                                               CAM FERENBACH
17                                                             UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
